Name: Council Regulation (EC) NoÃ 2115/2005 of 20 December 2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation
 Type: Regulation
 Subject Matter: world organisations;  fisheries
 Date Published: nan

 23.12.2005 EN Official Journal of the European Union L 340/3 COUNCIL REGULATION (EC) No 2115/2005 of 20 December 2005 establishing a recovery plan for Greenland halibut in the framework of the Northwest Atlantic Fisheries Organisation THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Under Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclusion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic fisheries (2), that Convention (the NAFO Convention), was approved by the Community. (2) The NAFO Convention provides an appropriate framework for multilateral cooperation on the rational conservation and management of fishery resources in the area defined by it. (3) At its June 2003 meeting, the Scientific Council of the NAFO advised that the Greenland halibut stock was declining rapidly and recommended a sharp reduction of the Total Allowable Catch (TAC) level. (4) At its 25th Annual Meeting of 15 to 19 September 2003, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a 15-year rebuilding plan for Greenland halibut in NAFO Sub-area 2 and Divisions 3KLMNO (the NAFO rebuilding plan). The NAFO rebuilding plan pursues the same objectives as the recovery plans provided for in Article 5 of Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (3). (5) In order to rebuild the stock, the NAFO rebuilding plan provides for a reduction of the TAC level until 2007 as well as control measures to ensure the effectiveness of that plan. (6) The NAFO rebuilding plan was implemented on a provisional basis in Regulations (EC) No 2287/2003 (4) and (EC) No 27/2005 (5) respectively fixing for 2004 and 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in the Community waters and, for Community vessels, in waters where catch limitations are required, pending the adoption of a Council Regulation implementing multi-annual measures to rebuild the Greenland halibut stock. (7) It is therefore necessary to implement the NAFO rebuilding plan on a permanent basis by means of a recovery plan as provided for in Article 5 of Regulation (EC) No 2371/2002. To that end a procedure should be determined for the transmission of the list of vessels to which a special fishing permit has been issued in accordance with Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (6). (8) To comply with the control measures of the NAFO rebuilding plan, reporting obligations should be imposed on masters of Community vessels, as well as an obligation for Member States to allocate its quota among its authorised vessels. (9) Additional control measures are required to ensure an effective implementation at Community level and to ensure coherence with recovery plans adopted by the Council in other areas. Such measures should include an obligation for prior notification of entry into port designated by Member States and to limit margins of tolerance, HAS ADOPTED THIS REGULATION: Article 1 Subject-matter This Regulation lays down the general rules and conditions for the application by the Community of a recovery plan for the Greenland halibut stock in NAFO Sub-area 2 and Divisions 3KLMNO. The objective of that recovery plan shall be to attain a level of exploitable biomass of five years and older of 140 000 tonnes on average allowing a stable yield over the long term in the Greenland halibut fishery. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. NAFO Sub-area 2 means the geographic area defined in Annex III 3(a) of the NAFO Convention; 2. Divisions 3KLMNO means the geographic area defined in Annex III 4(b) of the NAFO Convention. Article 3 Total Allowable Catches (TACs) The TACs for the Greenland halibut stock in NAFO Sub-area 2 and Divisions 3KLMNO shall be the following:  18 500 tonnes in 2006,  16 000 tonnes in 2007. However, where in the framework of NAFO new TAC levels are agreed, the Council, acting by a qualified majority on a proposal from the Commission, shall adjust the TACs provided for in the first subparagraph accordingly. Article 4 Prohibition concerning Greenland halibut It shall be prohibited for Community fishing vessels to fish Greenland halibut in NAFO Sub-area 2 and Divisions 3KLMNO and to retain on board, trans-ship or land Greenland halibut fished in that zone if they do not carry a special fishing permit issued by the flag Member State. Article 5 Special fishing permits for Greenland halibut stock 1. Member State shall ensure that vessels to which a special fishing permit referred to in Article 4 has been issued are included in a list containing their name and Community fleet register number (CFR) as defined in Annex I to Commission Regulation (EC) No 26/2004 of 30 December 2003 on the Community fishing fleet register (7). Member States shall issue the special fishing permit only when a vessel has been entered into the NAFO vessel register. 2. Each Member State shall send to the Commission the list referred to in paragraph 1 and all subsequent amendments in a computer readable form. 3. Amendments to the list referred to in paragraph 1 shall be transmitted to the Commission at least five days prior to the date that the vessel newly inserted in that list enters NAFO Sub-area 2 and Divisions 3KLMNO. The Commission shall promptly forward amendments to the NAFO Secretariat. 4. Each Member State shall allocate its quota for Greenland halibut among its vessels included in the list referred to in paragraph 1. Member States shall inform the Commission of the allocation of quotas not later than 15 January each year. Article 6 Reports 1. Masters of fishing vessels referred to in Article 5(1) shall transmit the following reports to the flag Member State: (a) the quantities of Greenland halibut retained on board when the Community vessel enters NAFO Sub-area 2 and Divisions 3KLMNO. This report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each entry of the vessel to that zone; (b) weekly quantities of Greenland halibut. This report shall be transmitted for the first time no later than the end of the seventh day following the date of the entry of the vessel into NAFO Sub-area 2 and Divisions 3KLMNO, or, when the fishing trips take more than seven days, at the latest on Monday for catches that have been taken in the NAFO Sub-area 2 and Divisions 3KLMNO during the preceding week ending at midnight on Sunday; (c) the quantities of Greenland halibut retained on board when the Community vessel exits NAFO Sub-area 2 and Divisions 3KLMNO. That report shall be transmitted not earlier than 12 hours and not later than 6 hours in advance of each departure of the vessel from that zone and shall include the number of fishing days and the total catches in that zone; (d) the quantities loaded and unloaded for each trans-shipment of Greenland halibut during the vessels stay in NAFO Sub-area 2 and Divisions 3KLMNO. Those reports shall be transmitted no later than 24 hours after the completion of the trans-shipment. 2. Member States shall, upon receipt, transmit the reports provided for in point (a), (c) and (d) of paragraph 1 to the Commission. 3. When catches of Greenland halibut notified in accordance with paragraph 2 are deemed to have exhausted 70 % of the Member States quota allocation, masters shall transmit the reports referred to in point (b) of paragraph 1 on a three-day basis. Article 7 Margin of tolerance in the estimation of quantities reported in the logbook By way of derogation from Article 5(2) of Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States catches of fish (8) and Article 9(2) of Commission Regulation (EEC) No 2868/88 of 16 September 1988 laying down detailed rules for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organisation (9), the permitted margin of tolerance in estimates of the quantities of Greenland halibut fished in NAFO Sub-area 2 and Divisions 3KLMNO in kilograms shall be 8 %. Article 8 Designated ports 1. It shall be prohibited to land from vessels referred to in Article 5(1) any quantities of Greenland halibut fished in NAFO Sub-area 2 and Divisions 3KLMNO at any place other than ports designated by NAFO Contracting Parties. Landings of Greenland halibut in ports of non-Contracting Parties shall be prohibited. 2. Member States shall designate ports in which landings of Greenland halibut may take place and shall determine the associated inspection and surveillance procedures, including the terms and conditions for recording and reporting the quantities of Greenland halibut within each landing. 3. Member States shall transmit to the Commission not later than 15 January each year a list of designated ports and, by 31 January, the associated inspection and surveillance procedures referred to in paragraph 2. The Commission shall promptly forward that information to the NAFO Secretariat. 4. The Commission shall promptly transmit a list of the designated ports referred to in paragraph 2 and the ports designated by other NAFO Contracting Parties to all Member States. Article 9 Prior notification Masters of fishing vessels referred to in Article 5(1) or their representatives, prior to any entry into a designated port shall provide the competent authorities of the Member States whose ports they wish to use with the following information at least 72 hours before the estimated time of arrival at the port: 1. the time of arrival at the designated port; 2. a copy of the special fishing permit referred to in Article 4; 3. the quantities in kilograms live weight of Greenland halibut retained on board; 4. the zone or zones in the NAFO Area where the catch was made. Article 10 Inspection in port 1. Member States shall ensure that all vessels referred to in Article 5(1) entering a designated port to land and/or tranship Greenland halibut caught within NAFO Sub-area 2 and Divisions 3KLMNO are submitted to an inspection in port in accordance with the port inspection scheme of NAFO. 2. It shall be prohibited to discharge and/or tranship catches from such vessels referred to in paragraph 1 until the inspectors are present. 3. All quantities discharged shall be weighted by species before being transported to a cold store or another destination. 4. Member States shall transmit the corresponding port inspection report to the NAFO Secretariat, with a copy to the Commission, within 14 working days from the date on which the inspection was completed. Article 11 Prohibition of landings and transhipments for non-Contracting Party vessels Landings and transhipments of Greenland halibut from or to non-Contracting Party vessels which have been engaged in fishing activities in the NAFO Regulatory Area shall be prohibited. Article 12 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Council The President M. BECKETT (1) Opinion delivered on 23 June 2005 (not yet published in the Official Journal). (2) OJ L 378, 30.12.1978, p. 1. Regulation as amended by Regulation (EEC) No 653/80 (OJ L 74, 20.3.1980, p. 1). (3) OJ L 358, 31.12.2002, p. 59. (4) OJ L 344, 31.12.2003, p. 1. (5) OJ L 12, 14.1.2005, p. 1. (6) OJ L 171, 6.7.1994, p. 7. (7) OJ L 5, 9.1.2004, p. 25. (8) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (9) OJ L 257, 17.9.1988, p. 20. Regulation as amended by Regulation (EC) No 494/1997 (OJ L 77, 19.3.1997, p. 5).